VENTERS, J.,
DISSENTS:
I respectfully dissent. RCr 6.18, in tandem with RCr 9.12, governs the circumstances in which different offenses charged against the same defendant may be prosecuted in the same trial.5 RCr 6.18, which *801exclusively provides the criteria for determining when different crimes may properly be joined in a single trial, identifies two instances for the proper joinder of separate crimes. As rioted by Professor Abramson, “The Commonwealth may charge separate crimes in separate counts if the offenses: (1) are of the same or similar character; or (2) are-based on the same acts or transactions connected together or constituting parts of a common scheme or plan.” See Leslie W. Abram-son, Joinder by Commonwealth by Indictment or Information, 8 Ky. Prac.Crim. Prac. & Proc. § 15.11 (5th ed. 2014). The majority opinion goes beyond the parameters of RCr 6.18 and now interjects a new standard for joinder of dissimilar offenses in a single trial — the “continuous course of conduct” standard.
The first basis for joinder expressly provided by RCr 6.18, crimes “of the same or similar character” has not been invoked here. No one in this case claims that Cherry’s crimes fit that category. So, we properly focus our attention on the second basis for joinder under RCr 6.18: offenses “based on the same acts or transactions connected together or constituting parts of a common scheme or plan.” To qualify for joinder under this theory, either of two preconditions must exist: (1) The crimes must be “based on the same acts or transactions connected together” or (2) they must “be based on the same acts or transactions [ ] constituting parts of a common scheme or plan.”
As Professor Abramson explains, joinder under this theory is allowed “when the crimes are closely related in character, circumstances and time.”6 I emphasize the use of the word “and” to denote that the temporal proximity of the crimes is alone insufficient under our rule; something more is required. Namely, the crimes must be also closely related in character and circumstances. In Peacher v. Commonwealth,7 we held that to establish a “sufficient nexus between or among [the separate offenses] to justify a single trial” there must be “a ‘logical’ relationship between them, some indication that they arose one from the other or otherwise in the course of a single act or transaction, or that they both arose as parts of a common scheme or plan.” Id.
The majority gives a passing nod to Peacher, but then it displaces the language of RCr 6.18 with a new standard, proposed by the Commonwealth in its brief to this Court, redefining the rule for joinder to include crimes committed as a “continuous course of conduct.” I dissent because (1) even under the majority’s new incarnation of the joinder rule, Cherry’s assorted crimes were not “a continuous course of conduct”; .there was a sufficient interlude between each criminal act to break its relationship with the prior acts. And, (2) Cherry’s assorted crimes do not qualify for joinder under the plainly written terms of RCr 6.18, our current rule for joinder.
I must also protest the majority’s prejudice analysis. Citing to Peacher, the majority erroneously suggests that an improper joinder can be reversed on appeal only upon a clear showing of actual prejudice. On that point, however, Peacher was discussing RCr 9.16, the rule calling for the severance of properly-joined offenses when undue prejudice arises from the join-der. RCr 9.16 does not, as the majority *802suggests, ratify the mis-joinder of offenses simply because prejudice is not discerna-ble.8 See Peacher, 391 S.W.3d at 838. RCr 9.16 is a severance rule; RCr 6.18, coupled with RCr 9.12, are the joinder rules. Because Cherry’s offenses were never properly joined for trial in the first place, RCr 9.16 has no application here.
The first prerequisite for joinder under the theory argued by the Commonwealth is that the different crimes must be “based upon the same acts or transactions connected together.” Let us review Cherry’s charges. According to the indictments, Cherry was charged with the following acts or transactions: shooting and killing taxi driver Amine Lemghaili in a parking area on Hedgewood Court in Lexington (murder); firing a gun in the apartment of his girlfriend, Delania Bates (wanton endangerment); unlawfully restraining gas station attendant John Thomas and forcing Thomas to drive him to a Wal-Mart store to buy bullets (unlawful imprisonment); possessing on his person a concealed handgun (possession of handgun by a convicted felon); possessing Tramadol with the intention of selling it (trafficking in a controlled substance); possessing marijuana (possession of marijuana); and possessing a prescription medicine in an improper container.
None of Cherry’s crimes come even close to being “based on the same acts or transactions connected together.” For an example of a proper joinder of crimes based upon the same acts or transactions see Debruler v. Commonwealth, 231 S.W.3d 752, 760 (Ky.2007). There, the defendant attempted to abduct a child and then, in an effort to flee the area, he attempted to rob another person of her car. We held that those crimes were “closely related in character, circumstance and time” because the attempted abduction prompted the getaway attempt and the need to steal a car. Id. The abduction of the victim and the escape from the scene was logically viewed as a single “transaction.” The logical nexus later mentioned in Peacher was established by the evidence showing that the two crimes “arose one from the other or otherwise in the course of a single act or transaction.” Peacher at 837.
There is no logical nexus between Cherry’s acts of murder, wanton endangerment, and unlawful imprisonment. The majority likens Cherry’s crimes to “falling dominoes” with each one “inexorably leading to the next.” A falling domino, however, actually strikes the next domino in the line, causing it to fall upon another standing domino, and each domino in its turn actually hits the next one causing it to fall. What is it about Cherry’s first domino (Amine’s murder) that “inexorably” caused the next domino, the shooting at Delania’s apartment, to fall? And from there, how did the wanton endangerment of Delania lead like a falling domino to the unlawful restraint of John Thomas? The answer is: nothing. There is no logical nexus that connected one to the other. It was not inevitable upon the murder of Amine (the first domino to fall) that Cherry would later endanger his girlfriend. The shooting in Delania’s apartment (the second domino to fall) did not cause her and Cherry to drive together toward his grandmother’s home, and it did not result in Delania leaving Cherry stranded at a gas station where he then unlawfully imprisoned the attendant. There was nothing inexorable about this sequence of events. The unlawful restraint of Thomas did not arise from the shooting in Delania’s apart*803ment, and neither of those events arose from the murder of Amine.
The majority contends these events were connected because at no time, between the murder of Amine and Cherry’s arrest, was Cherry “doing nothing.” That is true only in the existential sense that, as a being trapped within the time-space continuum, Cherry was always “doing” something and all of his acts and transactions occurred in sequential order, one after the other. That does not make them “connected together” as the term is used in RCr 6.18. It does not establish a “logical nexus” that connected one crime to the next.
None of Cherry’s crimes occurred at the same place and they all occurred at different times, under different circumstances. Even if they were “close” (a relative term) in time, they are not “closely related in character and circumstances.” Murdering Amine, shooting at Delania, imprisoning John, and possessing contraband are all based upon acts and transactions that are very different from each other — they are not of a similar or related character and they did not occur under similar or related circumstances. The only thing they have in common is that Cherry allegedly committed them all. That common denominator is not sufficient grounds for joinder.
After killing Amine Lemghaili, Cherry hitched a ride to Maudlin’s apartment where he sat for over an hour and a half smoking marijuana and snorting cocaine with his friends. His flight from the scene of Amine’s murder on Hedgewood Court was over. He was no longer on the run from that crime. Not a single event that occurred thereafter had any connection whatsoever to the murder. Whatever we define as the “acts or transactions” in which Amine was murdered, it could not reasonably be construed as encompassing, geographically and chronologically, everything Cherry did from the murder, through getting high at Maudlin’s place, then going to Delania’s place, getting angry with her, firing a gunshot through her apartment and leaving with her, stopping at the gas station where Thomas was taken captive, and then traversing through the Wal-Mart store and out onto the parking lot where he was arrested.
Cherry’s crimes consisted of a series of different acts and transactions, not “the same acts or transactions connected together.” The murder was completed in the parking lot at Hedgewood Court and Cherry completed his escape from the murder when he arrived' at Maudlin’s apartment. There is no set of facts or events that creates a logical link between the killing of Amine and the gunfire at Delania’s place. And, similarly, there are no facts or circumstances creating a logical link between the gunfire at Delania’s apartment and the abduction of Thomas at the gas station such that we might honestly say they are offenses “based on the same acts or transaction.” Cherry’s crimes are not based on the same acts or transactions connected together.
If not “connected together,” separate offenses may be joined under RCr 6.18 if they are crimes “based on the same acts or transactions [ ] constituting parts of a common scheme or plan.” What conceivable “scheme or plan” could Cherry have concocted that included all of his assorted crimes? It is impossible that the unlawful restraint of Thomas was part of a common plan or scheme that included the murder of Amine. Cherry would have had no idea that Delania’s car would need gas, or that she would leave him stranded at the gas station where he encountered Thomas, or that he would want to go buy bullets. There is absolutely no evidence to prove, and even less reason to believe, that firing his gun in Delania’s home served some part of a plan that also included killing *804Amine. By all accounts the murder of Amine was an act of random violence; the shot fired in Delania’s apartment was an act of rage apparently inspired by his belief that she had been out socializing all night; the unlawful restraint of Thomas was obviously an impulsive and desperate act to enable Cherry to get to the Walmart store to get bullets so he could go back and further endanger Delania; it was plainly not consistent with a plan of flight from the murder of Amine. No common plan or scheme encompassing those offenses is evident from the facts before us, and certainly none was apparent when the trial court denied Cherry’s objection to joinder.
I would agree that the charges pertaining to Cherry’s simultaneous possession of the drugs and the handgun could have been joined together for trial with each other. They fit comfortably within RCr 6.18’s provision for joinder of crimes “of the- same or similar character.” Those charges might also be joined properly with the restraint of John Thomas because they all conceivably qualify as “parts” of a “common plan” to get bullets for his gun and return to Delania. But those acts have absolutely no connection to the murder of Amine Lemghaili, and certainly no connection of the kind defined in RCr 6.18 as proper grounds for joinder.
The unduly prejudicial effect of trying Cherry for murder at the same time he is tried for an unrelated felony of unlawful imprisonment and an unrelated wanton endangerment is manifest. By grafting its new phrase, “a continuous course of conduct,” onto the provisions of RCr 6.18, the majority opinion unreasonably expands the conception of proper joinder, obscures the clarity of the rule, and interjects confusion into this body of law!
Because Cherry’s various crimes do not fit into the paradigm of RCr 6.18, the majority sidesteps the language of this rule and rationalizes its resulting opinion with the foggy notion that joinder is proper because there was a “continuous course of conduct.” That may not be a bad rule for joinder of separate offenses, but it is not the rule adopted by this Court under RCr 6.18 and RCr 9.12. We must read the terms of RCr 6.18 as they are, not as we might otherwise wish them to be. Therefore, I dissent.

. RCr 6.18 provides: "Two (2) or more offenses may be charged in the same complaint or two (2) or more offenses whether felonies or misdemeanors, or both, may be charged in the same indictment or information in a separate count for each offense, if the offenses are of the same or similar character or are based on the same acts or transactions connected together or constituting parts of a common scheme or plan.”
RCr 9.12 provides: "The court may order two (2) or more indictments, informations, complaints or uniform citations to be tried together if the offenses, and the defendants, if more than one (1), could have been joined in a single indictment, information, complaint or uniform citation [pursuant to RCr 6.18]. The procedure shall be the same as if the prosecution were under a single indictment, information, complaint or uniform citation.”


. See Leslie W. Abramson, Joinder and severance of offenses of same acts or transactions connected together or constituting common scheme or plan, 8 Ky. Prac.Crim. Prac. & Proc. § 15.24 (5th ed. 2014).


. 391 S.W.3d 821, 837 (Ky.2013).


. In any event, the improper presentation to the jury of the array of crimes committed here would, by any definition, result in undue prejudice.